Mr. John C. Echols Attorney at Law Friday Law Firm 2000 First Commercial Bldg. Little Rock, AR 72201
Dear Mr. Echols:
This is in response to your request for our review of an Interlocal Cooperation Agreement ("Agreement") in connection with the Arkansas School Districts 1989 Cash Flow Borrowing Program. You have requested our review pursuant to A.C.A. 25-20-101 et seq.
Our review indicates that the Agreement is in proper form and compatible with the laws of this state.  The Agreement is therefore hereby approved.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.